CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Counsel and Independent Registered Public Accounting Firm” in the Statement of Additional Information, and to the use of our report dated November 2, 2015 in this Registration Statement on Form N-1A (File Nos. 333-202460; 811-23036) of BNY Mellon Absolute Insight Multi-Strategy Fund (the sole series comprising BNY Mellon Absolute Insight Funds, Inc.). /s/ ERNST & YOUNG LLP New York, New York November 2, 2015
